DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 is confusing in that it is unclear whether the “retention fastener” and “open slot”, as recited in lines 2-4 of claim 2, are meant to be in addition to the molded-in retention bump and closed slot/indentation as previously set forth in claim 1 from which claim 2 depends.  In other words, it is unclear how elements of two different embodiments can be claimed in the same claim.  It is pointed out that this same confusion exists in claim 12 which depends from claim 11.
 	In claims 2 and 7, it is unclear whether “the center piece” is meant to be the same structural element as “the center piece extension” as initially set forth in claim 1 from which claims 2 and 7 depend.
 	There is no clear antecedent basis for “the rotatably/pivotally indentation” (claim 11, lines 16 and 17) or “the center piece” (claim 12, lines 4, 7, and 8 and in claim 17, line 2).
	Also, in claim 11, it is unclear whether references to the “hook”, as recited in lines 14 and 27, are meant to be different from “a hook feature” as first recited in line 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, and 17-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al. (US-7,178,845) in view of Yitzhaki (US-10,036,415).
 	The patent to Metzger et al. shows a portable tool for grasping a door handle comprising a case assembly (14) made up of two sides (16,18), a stop surface (24), and a portion (44) having integrally formed “bumps” (54,56) and a center door pull rotation member (26) having integrally formed indentations (50,52), a thumb bump portion (unreferenced, but shown as the rounded corner that extends within the arcuate cut-out region of the case when in a collapsed position -see Fig. 6), and a hook feature (32).  The Metzger et al. case assembly is not disclosed as a single piece element as is called for in claim 11.
	However, it is commonplace in the art to manufacture lightweight, portable tools as a one-piece design.  Yitzhaki shows a hand tool substantially similar in function to the Metzger et al. device, but Yitzhaki discloses that its tool can be injection molded as a single piece (see col. 5, lines 22-25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the Metzger et al. tool as a one-piece unit, as taught by Yitzhaki, in order to create an inexpensive and lightweight product.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
 	Regarding claims 13 and 14, Yitzhaki shows an aperture (38) for receiving a key ring.  This aperture is designed to hold a compact flashlight as well (see col. 5, lines 8-10 of the Yitzhaki specification).
	In regard to claims 17-20, it would have been an obvious choice of mechanical design to construct the resulting tool out of a plastic material that is commonly used in as injection molding process (see col. 5, lines 12-25).
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Claims 2, 7-10, 12, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Casteel et al. publication (US-2007/0289101) shows a hook tool that can be used on different types of door handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/2/2022